Citation Nr: 0204684	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  95-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable colon 
syndrome.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had 23 days of active service, between October 
and November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was previously before the 
Board, and the appeal was denied in a July 16, 1997, Board 
decision.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Memorandum Decision dated March 26, 1999, the 
Court vacated the Board's July 16, 1997 decision.  The Court 
also remanded the case to the Board for further action.  In 
August 1999, the Board remanded the case to the RO for 
additional development.  The was again remanded by the Board 
in April 2001 for the purpose of affording the veteran a 
Board hearing at the RO.  In June 2001, the veteran testified 
at such a hearing, and a transcript of that hearing is of 
record.

In a June 2001 communication, the veteran's representative 
referenced a claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  This matter is hereby referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  Irritable colon syndrome clearly and unmistakably 
preexisted the veteran's entry into military service.

2.  There was an no increase in the underlying severity of 
the veteran's preexisting irritable colon syndrome during his 
military service.



CONCLUSION OF LAW

Preexisting irritable colon syndrome was not aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issue on appeal.  This 
issue has been addressed by the RO in the rating decision, 
statement of the case, and supplemental statements of the 
case.  In these documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
service connection for irritable colon syndrome.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was afforded VA medical 
examinations in March 1995 and June 2000, and the Board finds 
these examinations to be adequate.  The veteran's 
representative has reported that the veteran was awarded 
Social Security Administration (SSA) benefits in September 
1998.  An attempt by the RO to obtain the records associated 
with that decision was unsuccessful.  While the Board 
acknowledges the contention that further action is necessary 
to locate SSA records, it appears from the veteran's 
testimony that the SSA award was based on the veteran's 
inability to work beginning in 1995.  Under the particular 
circumstances of this case where the focus of the case 
involves the question of whether or not a preexisting 
disability was aggravated by the veteran's 23 days of active 
service in 1966, the Board finds that any such records dated 
approximately thirty years after such service would not be 
relevant.  Accordingly, the Board finds that there is no 
reasonable possibility that any further VA assistance to 
obtain such records would help substantiate the veteran's 
claim.  See generally 38 C.F.R. §  3.159(d) (66 Fed. Reg. 
45620, 45631 (Aug. 29, 2001).  Although the veteran was 
afforded the opportunity to submit additional evidence in 
support of his claim, no additional evidence has been 
received.  Moreover, at the June 2001 Board hearing, the 
veteran indicated that he was unable to remember the names of 
any private physicians who treated him close in time to his 
military service.  In sum, no additional pertinent evidence 
has been identified by the veteran.  Accordingly, the Board 
therefore finds that no further action to assist the veteran 
is required. 

While again acknowledging the request by the veteran's 
representative for an additional attempt to locate SSA 
records, under the circumstances of this case where the 
referenced records are not relevant to the issue and where 
there has otherwise been substantial compliance with the VCAA 
of 2000 and implementing regulations, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the injury or disease 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § 1111.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Although the veteran gave a history of preservice treatment 
for abdominal pain, the veteran's report of entrance 
examination in May 1966 makes no reference to any clinical 
findings of irritable bowel syndrome.  However, after 
reviewing the record, the Board finds that there is clear and 
unmistakable evidence showing that the veteran's irritable 
colon syndrome preexisted his military service.  Letters from 
two private physicians show that he had a history of 
abdominal pain prior to his entry into service.  In a January 
1966 letter, E. Kaplan, M.D., reported that the veteran was 
hospitalized in 1958 due to complaints of abdominal pain.  
Dr. Kaplan also reported that an X-ray examination of the 
veteran showed that he had an irritable ileum.  He further 
stated that the veteran never complained of abdominal pain 
thereafter on subsequent visits, but that the veteran's 
mother reported episodes of recurrent abdominal spasms with 
diarrhea.  In a May 1966 letter, F. Monaco, M.D., reported 
that the veteran had a history of abdominal cramping and 
frequent bowel movements two to three times daily since 
childhood.  He reported that barium enema failed to reveal 
organic pathology, but rapid filling, marked bowel 
irritability plus history suggested irritable bowel syndrome.  

Based on the foregoing, the Board concludes that the 
veteran's irritable colon syndrome preexisted his military 
service.  Moreover, it does not appear that the veteran is 
contending otherwise.  Rather, the critical question is 
whether or not the severity of the veteran's preexisting 
irritable bowel syndrome increased during his military 
service.

The veteran's service medical records show that he was 
admitted into the U.S. Army Hospital at Fort Jackson, South 
Carolina within a week of his entrance into active duty in 
October 1966.  The hospital report shows that he had a 
documented history of irritable colon more than moderate in 
degree.  The report also includes a notation that the 
veteran's symptoms had been exacerbated since his induction 
into the military.  An examination of the veteran did not 
reveal any abnormalities, his hospital course was uneventful, 
and he was prepared for presentation to the Medical Board.  
The diagnosis was irritable colon syndrome, more than 
moderate degree.  A November 1966 report of a Medical Board 
proceeding shows that, due to the veteran's intestinal 
disorder, the Medical Board recommended that he be separated 
from service for a condition which existed prior to his 
service.  The report also shows that the Medical Board found 
that veteran's condition was not aggravated by his active 
duty.  The veteran was released from service in November 
1966.

Post-service evidence includes private medical records from 
Lynchburg General Marshall Lodge Hospitals.  These records 
show that the veteran was diagnosed as having diarrhea of 
questionable origin, possible irritable bowel, and 
questionable lactose intolerance in March 1972.  History 
recorded at that time detailed abdominal problems since age 5 
which had continued most of his life to that point.  The 
veteran's treatment during service was also noted.  

Of record are private medical records dated in the 1980's, 
some of which reference irritable bowel syndrome.  A February 
1989 letter from a life insurance company shows that the 
veteran was not awarded coverage or benefits for losses due 
to the colon.

In March 1995 letters, the veteran's mother and sister 
(identified as a registered nurse) reported that the 
veteran's intestinal disorder became "noticeably worse" 
following his discharge from service in 1966 and that the 
veteran had had ongoing treatment for the past 29 years.    

A March 1995 VA examination report shows that the veteran was 
diagnosed as having irritable bowel syndrome.

A September 1995 VA outpatient treatment record shows that 
the veteran was diagnosed as having an irritable bowel 
syndrome.

In May 2000, pursuant to the Board's August 1999 remand, the 
case was forwarded to a VA examiner for review of the file 
and examination of the veteran with an opinion as to 
aggravation.  In a report of a VA examination conducted in 
June 2000, the examiner noted the veteran's pertinent 
history.  After clinical and special tests, the reported 
assessment was irritable bowel syndrome.  The examiner 
offered his noted that the veteran apparently had an 
exacerbation of irritable bowel syndrome upon joining the 
military service.  The examiner stated that this was the 
natural progress of the disability which has episodes of 
exacerbation, especially in stressful periods and episodes of 
remission with diet changes and a decrease in stress in daily 
activities. 

At the June 2001 Travel Board Hearing, the veteran contended 
that his preexisting irritable colon syndrome was aggravated 
during his military service.  He testified that the symptoms 
became worse during service and continued at the increased 
level for approximately 10 years thereafter.  He reported 
receiving treatment from 1969 to 1972 from physicians who 
were either deceased or whose names he was unable to 
remember. 

There is no question that the veteran experienced an episode 
of irritable bowel syndrome during service as evidenced by 
his hospitalization.  However, the Board believes that the 
preponderance of the pertinent evidence is against a finding 
that there was an actual increase in the underlying 
symptomatology during service.  Rather, it would appear that 
the episode during service was in effect a temporary flare-up 
of the preexisting disorder and not indicative of an overall 
increase in the level of disability.  

A comparison of evidence showing the level of preservice 
symptomatology, symptoms during service and post-service 
symptomatology appears to show a many year history of 
episodes of abdominal distress.  However, the evidence does 
not show any worsening of the disorder during service, only a 
flare-up.  The Board believes it significant that post-
service medical records appears to document the same level 
and frequency of episodes of abdominal distress as reported 
by the private physicians who treated the veteran prior to 
service.  Moreover, while not controlling, the Board believes 
some weight must be given to the opinion of trained military 
examiners who had the opportunity to examine and observe the 
veteran during service.  It was there opinion that there was 
no aggravation during service. 

Additionally, the record now includes an June 2000 opinion by 
a VA examiner who had the opportunity to review the record 
and examine the veteran.  It was this examiner's opinion that 
the veteran's irritable bowel syndrome was exacerbated during 
his military service.  However, the Board does not interpret 
this to mean that there was an increase in the underlying 
severity during service.  The examiner's comments with regard 
to the up and down nature of the disorder actually describe a 
condition of periodic flare-ups followed by a decrease in 
symptomatology.  Again, temporary flare-ups without a 
worsening of the condition does not demonstrate aggravation.  
Hunt. 

The Board has reviewed and considered the veteran's testimony 
and statements, as well as the statements submitted by the 
veteran's mother and his sister (who appears to be a nurse).  
However, the overall evidence does not support their 
contentions.  The record simply does not show that there was 
an increase in the underlying severity of the veteran's 
irritable bowel syndrome during service.  The veteran's 
clearly had problems prior to service.  He suffered an 
episode during service shortly after entry into service and 
was discharged within days.  The evidence of post-service 
symptomatology includes history provided by the veteran 
himself to medical care providers to the effect that he 
suffered abdominal symptoms on a daily basis.  A 1972 record 
shows that he complaining of diarrhea approximately 5 times a 
week.  However, it appears from preservice medical records 
that the veteran had been having essentially daily symptoms 
even prior to service.  For example, Dr. Monaco reported in 
his May 1966 letter that the veteran gave a history of 
abdominal cramping and frequent loose bowel movements 2 or 3 
times daily since childhood.  In sum, the Board finds that 
there was no increase in the underlying severity of the 
veteran's irritable colon syndrome during his short period of 
service.  

The Board has considered the doctrine of reasonable doubt.  
However, the record does not provide an approximate balance 
of negative and positive evidence on the merits which would 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

